Citation Nr: 0638748	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-41 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the appellant has established status as a 
claimant for entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1310 or 
38 U.S.C.A. § 1151 (West 2002).

2.  Whether the appellant has established status as a 
claimant for entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. Salari, Counsel





INTRODUCTION

The veteran had active duty service from March 1942 to 
December 1945.  He died in December 2000, and the appellant 
is his adult son.

This matter comes before the Board of Veterans' Appeals 
(Board) from November and December 2002 administrative 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  These decisions determined 
that the appellant had not established status as a claimant 
for DIC and accrued benefits, and denied the claims.  

In a subsequent rating decision, dated in December 2004, the 
RO addressed the underlying issue of entitlement to accrued 
benefits based on clear and unmistakable error in a 1946 
rating decision and based on entitlement to an increased 
rating for a left eye disability, and denied the claims.  The 
RO indicated that the administrative decision which lead to 
the present appeal procedurally erred since the claimant was 
entitled to a new adjudication for purposes of accrued 
benefits.  

In denying the underlying claim of entitlement to accrued 
benefits, the RO advised the appellant that the decision on 
the accrued benefits claim was made on the assumption that he 
bore the expenses of the veteran's last illness and burial.  
This was the only way for the appellant to establish 
"status" to claim accrued benefits, since he was not 
otherwise a child within the meaning of the regulation.  The 
RO went on to advise him that he must submit evidence that he 
bore these expenses.  However, the appellant still failed to 
submit any evidence to show that he had status to claim 
accrued benefits.

As the appellant has specifically been advised that his claim 
cannot stand unless he submits evidence to show that he has 
status as a claimant, and since he has failed to submit such 
evidence, the Board has restated the issues as noted on the 
title page, to more accurately reflect the issues on appeal.  

The Board notes that in the November 2002 administrative 
decision, the RO addressed a claim of entitlement to death 
pension benefits.  A statement of the case was later issued 
on this matter in August 2004.  The appellant, however, has 
never expressed disagreement with such denial.  The December 
2004 rating decision noted that a substantive appeal had not 
been received with regard to this claim and that it would not 
be further addressed.  The Board agrees that this issue is 
not in appellate status and will not further discuss this 
matter.  


FINDINGS OF FACTS

1.  The appellant, who is the adult son of the deceased 
veteran, born in September 1948, has neither claimed nor is 
shown by the evidence of record to have become permanently 
incapable of self-support prior to reaching 18 years of age.  

2.  The evidence of record does not show that the appellant 
has incurred unreimbursed expenses associated with the last 
sickness and burial of the veteran.  
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. §§ 1310 and 38 U.S.C.A. § 1151 have 
not been met.  38 U.S.C.A. §§ 101(4), 1310, 1151, 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.5, 3.57 (2006).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 101(4), 5121, 5107  (West 2007); 
38 C.F.R. §§ 3.102, 3.57, 3.1000 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

Prior to initial adjudication of the claim, the RO sent the 
appellant and his then attorney a letter, dated in January 
2002, indicating what was necessary to show that he had 
status for entitlement to DIC and accrued benefits.  In a 
November 2002 letter, which denied his claim for DIC 
benefits, he was again notified of how his claim for accrued 
benefits was still deficient and what evidence he needed to 
submit.  Given that the basis for denial is precisely what 
the RO advised him of in the January 2002 and November 2002 
letters (as further explained below), and he was clearly made 
aware that it was his responsibility to show that he had 
status for entitlement to the benefits sought on appeal, the 
Board finds that these letters fully satisfied the duty to 
notify provisions under the circumstances of this case.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters 
specifically informed him of what was necessary to 
substantiate his claim, and asked him to send the information 
or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).    

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The appellant contends that he is entitled to DIC benefits 
under the provisions of 38 U.S.C.A. § 1310 and 38 U.S.C.A. 
§ 1151.  DIC means a monthly payment made by VA to a 
surviving spouse, child, or parent because of a service-
connected death occurring after December 31, 1956.  38 C.F.R. 
§ 3.5.

The pertinent provisions of 38 U.S.C.A. § 1310 provide that 
when a veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA shall pay DIC to such 
veteran's surviving spouse, children, and parents.  The 
provisions of 38 U.S.C.A. § 1151 provide that compensation 
under this chapter and DIC under chapter 13 shall be awarded 
for a qualifying death of a veteran in the same manner as if 
such death were service-connected.  

The pertinent provisions of 38 U.S.C.A. § 101 provide that 
the term "child" means (except for purposes of chapter 19 
of this title and section 8502(b) of this title) a person who 
is unmarried and:

(i)	who is under the age of eighteen years;
(ii)	who, before attaining the age of eighteen years, 
became permanently incapable of self-support; or
(iii)	who, after attaining the age of eighteen years and 
until completion of education or training (but not 
after attaining the age of 23 years), is pursuing a 
course of instruction at an approved educational 
institution;

and who is a legitimate child, legally adopted child, a 
stepchild who is a member of a veteran's household or was a 
member at the time of the veteran's death, or an illegitimate 
child.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

The appellant in this case is the veteran's adult son.  His 
birth certificate indicates that his date of birth is in 
September 1948.  The appellant argues that 38 U.S.C.A. 
§§ 1310 and 1151 do not limit entitlement to DIC benefits to 
children under the age of 18.  However, as noted above, the 
provisions of 38 U.S.C.A. § 101(4), clearly indicate that a 
child for VA purposes, other than under Chapter 19 and 
section 8502(b) (which is not the section at issue in this 
case), is a person under 18 (or 23 in some circumstances) 
years of age or one who became incapable of self-support 
prior to 18 years of age.  Clearly, at the time of the 
veteran's death, he was over the age of 18.  Further, he has 
neither alleged nor does the evidence show that he became 
permanently incapable of self-support prior to 18 years of 
age.  Therefore, he has failed to establish that he has 
status to be awarded entitlement to DIC benefits and as such, 
his claim for DIC benefits must be denied.  

With regard to entitlement to accrued benefits, the pertinent 
provisions of 38 U.S.C.A. § 5121 provide that such benefits 
may be paid as follows:  

(1) Upon the death of a veteran, to the living person first 
listed below:

(a)	the veteran's spouse;
(b)	the veteran's children (in equal shares);
(c)	the veteran's dependent parents (in equal shares).

(2)  Upon the death of a surviving spouse or remarried 
surviving spouse, to the children of the deceased veteran;

(3) Upon the death of a child, to the surviving children of 
the veteran who are entitled to death compensation, DIC, or 
death pension; and 

(4) In all other cases, only so much of the accrued benefits 
may be paid as may be necessary to reimburse the person who 
bore the expense of last sickness and burial.  

The appellant does not qualify as a child for VA purposes.  
He asserts that the provisions of 38 U.S.C.A. § 5121 do not 
limit entitlement to accrued benefits to children under the 
age of 18.  However, as explained above, under 38 U.S.C.A. 
§ 101(4), the definition of a child, which is applicable to 
Title 38, except for chapter 19 and section 8502(b) (which is 
not at issue in this case), excludes the appellant.  

Therefore, the only way the appellant could establish 
entitlement to any accrued benefits that may be due is to the 
extent necessary to reimburse him for the expenses of the 
veteran's last sickness and burial.  He has failed to submit 
evidence showing that he bore the expenses of the veteran's 
last sickness and burial, though it was specifically 
requested of him.  The Board notes that the application for 
burial benefits, received in January 2001, indicated that 
burial costs were paid by the R., R. & D. Memorial Home.  The 
application for reimbursement from accrued amounts due a 
deceased beneficiary, dated in June 2002, simply indicates 
that the expenses of the veteran's last sickness and burial 
were paid.  The appellant did not indicate exactly who paid 
these expenses.  However, in response to the question of 
whether he (appellant) had been reimbursed from any source 
for any of the expenses paid from personal funds, he 
indicated that he was.  

It is noted that in November 2002, the RO specifically 
requested that the appellant specify the expenses that he 
paid for the veteran's last expenses.  However, he did not 
submit any such evidence.  Therefore, the RO denied this 
claim in December 2002.  

The Board agrees with the RO's December 2002 finding that 
this claim must be denied because the appellant has failed to 
provide evidence that he bore unreimbursed expenses of the 
veteran's last sickness and burial.  As he is not a child for 
VA purposes, and he has not shown that there are unreimbursed 
last sickness and burial expenses, he has failed to establish 
status as a claimant for accrued benefits, and his claim must 
be denied.  

The Board notes that although the RO initially indicated that 
the claim for accrued benefits was denied due to the 
appellant's failure to provide evidence of payment of the 
last expenses, in December 2004, the RO indicated that the 
administrative denial was procedural error and adjudicated 
the underlying accrued benefits claim.  However, the December 
2004 rating decision, and the December 2004 supplemental 
statement of the case, specifically advised him that the only 
way he had status to claim accrued benefits, since he was not 
a child within the definition of the applicable law, was to 
submit evidence showing that he bore the veteran's last 
expenses.  The RO specifically advised him that he must 
submit such evidence.  Thus, he was clearly made aware that 
without such evidence, he did not have the status for 
entitlement to the accrued benefits.  Since he was well-aware 
that this was one of the bases for the denial of his claim 
for accrued benefits, it is not prejudicial for the Board to 
deny the claim solely on this basis, without further notice 
to the appellant.  Further, as the appellant's claim fails 
due to a finding that he has not shown status for entitlement 
to accrued benefits, it is unnecessary to adjudicate the 
underlying accrued benefits claim.  The appeal is denied. 


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1310 or 
38 U.S.C.A. § 1151 is denied.

Entitlement to accrued benefits is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


